
	

114 HR 3334 IH: Families Flying Together Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3334
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Rodney Davis of Illinois (for himself and Mr. Nadler) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue regulations with respect to ensuring families
			 are able to sit together on flights, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Families Flying Together Act of 2015. 2.Findings Congress finds the following:
 (1)Airlines need to prioritize seating families traveling with small children together. (2)The Department of Transportation continues to receive unsatisfactory seat assignment complaints from parents whose seat assignments were separate from their small children.
			3.Seating families together on flights
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue regulations directing each air carrier to—
 (1)establish a policy to ensure, to the extent practicable, that a family that purchases tickets for a flight with that air carrier is seated together during that flight; and
 (2)make the policy described in paragraph (1) available to the public on an appropriate Internet Web site of the air carrier.
 (b)DefinitionsIn this section, the following definitions apply: (1)Air carrierThe term air carrier has the meaning given that term in section 40102(a) of title 49, United States Code.
 (2)FamilyThe term family means a grouping of individuals that includes, at a minimum— (A)a child who is 12 years of age or younger; and
 (B)an individual who is— (i)18 years of age or older; and
 (ii)responsible for accompanying that child, including a parent or legal guardian of that child. 4.Families traveling togetherSection 41712 of title 49, United States Code, is amended by adding at the end the following:
			
				(d)Families traveling together
 (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any ticket agent, air carrier, foreign air carrier, or other person offering to sell tickets for air transportation to fail to disclose, whether verbally in oral communication or in writing in written or electronic communication, prior to an individual’s purchase of more than one ticket for a covered flight, the notification in paragraph (2), if such purchase includes a ticket for a minor.
 (2)NotificationThe notification required under paragraph (1) shall include the following statement: It is not possible to assign 2 or more seats together on at least 1 of the flights you have selected. Please be advised that you may not be able to sit next to other members of your travel party, even if you are traveling with a minor..
 (3)Covered flightFor purposes of this section, a covered flight is a flight of an air carrier or foreign air carrier in air transportation or foreign air transportation as to which—
 (A)a purchaser of a ticket may specify an advance seat assignment, with or without the assessment of any charge or fee; and
 (B)2 or more laterally adjacent seats are not available on the flight for advance assignment..  